Citation Nr: 0501909	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  02-17 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a compensable evaluation for migraine 
headaches prior to January 13, 2003.

2.  Entitlement to an evaluation in excess of 30 percent for 
migraine headaches after January 12, 2003.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from August 1987 to July 
2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California.  

In January 2003, a hearing on appeal was held in Oakland, 
California (Travel Board hearing), before the undersigned, 
who is the Veterans Law Judge designated by the Chairman to 
conduct that hearing.  38 U.S.C.A. § 7107(c) (West 2002).  A 
transcript of the hearing is of record.  

Following that hearing and after reviewing the claims folder, 
the Board determined that additional medical development was 
needed and the claim was remanded to the Appeals Management 
Center (AMC) for that purpose.  The veteran underwent a VA 
neurological examination in May 2004 and those results were 
forwarded to the AMC.  In a decision dated August 11, 2004, 
the AMC granted a 30 percent disability rating for migraine 
headaches.  The date of the increase was determined by the 
AMC to be January 13, 2003, the date in which the veteran 
proffered testimony before the Board.

The veteran was notified of the AMC's action.  The Board 
notes, however, that in the decision rendered by the AMC, the 
AMC informed the veteran that the grant was a ". . . total 
grant of benefits sought on appeal for this issue.  As such, 
this issue is considered resolved in full."  However, the 
veteran's migraine headaches have been rated pursuant to the 
rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 
8100 (2004).  Under this rating code, if the requisite 
criteria are met, the veteran's disability could be rated 
higher than 30 percent.  Moreover, the AMC did not grant a 30 
percent disability rating from the date of the claim, which 
is August 2001.  Hence, the veteran could also receive 
additional benefits from July 2001 to January 2003.  Thus, 
since the veteran has not withdrawn his claim, the issue 
concerning entitlement to an increased evaluation is still 
pending.  See AB v. Brown, 6 Vet. App. 35 (1993).  
Accordingly, the Board has phrased the issue as noted on the 
title page of this decision.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  The veteran's monthly migraine headaches are manifested 
by characteristic prostrating attacks that are treated 
through various prescription medications.  

3.  The veteran's migraine headache disability is not 
manifested by very frequent, severe, completely prostrating 
and prolonged headache attacks, accompanied by nausea and 
vomiting productive of severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent for migraine 
headaches, prior to January 13, 2003, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1- 
4.14, 4.104, Diagnostic Code 8100 (2004). 

2.  The criteria for an evaluation in excess of 30 percent, 
prior to and after January 13, 2003, for migraine headaches 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1- 4.14, 4.104, Diagnostic Code 8100 
(2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served on active duty in the US Navy until July 
2001.  Shortly after he was released from active duty, he 
applied for VA compensation benefits.  One of the items that 
he asked for benefits therefor was migraine headaches.  The 
veteran's available VA medical records were obtained along 
with his service medical records.  A general medical 
compensation and pension examination was performed in 
December 2001.  Before the examination, the veteran told the 
examiner that he suffered from attacks two to three times a 
year and that he took a prescription medication for the 
treatment of the headaches.  He also admitted that he did not 
experience nausea or dizziness as a result of the headaches 
and he was silent as to any incapacitation caused by the 
migraines.  

Subsequently, service connection was granted via an RO rating 
action in February 2002.  The RO assigned a noncompensable 
evaluation for migraine headaches, effective July 24, 2001, 
in accordance with the rating criteria found at 38 C.F.R. 
Part 4, Diagnostic Code 8100.  

The record reflects that around the time service connection 
was granted for migraine headaches, the veteran's mother and 
wife submitted documents concerning the symptoms induced by 
the migraines.  The veteran's mother stated that when they 
were occurring, the veteran was sensitive to light and noise, 
and that they sometimes produced vomiting and "chills."  
The length of the migraines were said to run from one half a 
day to three days.  The veteran's wife added the headaches 
occurred three to four times a month.  

As a result of the veteran's request to provide testimony 
before the Board, in January 2003, the veteran did expand on 
his assertions with respect to his migraines.  During the 
hearing, the veteran stated that when he experienced a 
migraine, it was necessary to find a dark area to avoid 
light.  He commented that he sometimes was dizzy and 
nauseous, and he experienced throbbing pain.  He further 
stated that the migraines lasted for various periods of 
times, and that, on the average, he suffered from one about 
once a month.  Finally, the veteran informed the Board that 
he did take prescription medications for relief.  

Following his hearing testimony, the veteran underwent a VA 
neurological examination in May 2004.  The veteran repeated 
the complaints about his migraine headaches that he made 
during the Travel Board hearing of January 2003.  The veteran 
told the examiner that the number of headaches had increased 
and that he was now experiencing sometimes two a month.  He 
also admitted that usually only one of those headaches was 
incapacitating, causing him to lie down.  The examiner 
prescribed a higher dosage of medications to relieve the pain 
caused by the migraines and he also prescribed another 
medication to hopefully reduce the number of headaches 
suffered during the course of the year.  

The results were returned to the AMC that concluded that a 30 
percent disability rating, but no higher, should be assigned.  
However, the date of the increased evaluation was January 13, 
2003, the date in which the veteran provided testimony before 
the Board.  The AMC did not grant an increased evaluation 
prior to that date.  The claim has since been returned to the 
Board.

Prior to the veteran filing his claim for an increased 
evaluation, the Veterans Claims Assistance Act of 2000 (VCAA) 
became law (November 2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  In particular, this law redefines 
the obligations of VA with respect to the duty to notify and 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment but not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2001), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West 2002).  See also, 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  

With respect to the appellant's claim seeking entitlement to 
increased rating, VA's duties have been fulfilled to the 
extent possible.  VA must notify the veteran of evidence and 
information necessary to substantiate the claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate the 
claim by means of the discussions in the rating decisions, 
the statement of the case (SOC), the supplemental statement 
of the case (SSOC), and the Board's Remand of July 2003.  
Specifically, in those documents, the appellant has been told 
that he needed to submit evidence supporting his assertions 
that his migraine headaches were more disabling than rated.  
He was told that he must show that the symptoms and 
manifestations produced by the headaches qualified the 
veteran for a higher rating pursuant to the rating criteria 
found at 38 C.F.R. Part 4, Diagnostic Code 8100.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, in a letter issued in November 2001 and an 
abbreviated letter issued by the AMC in April 2004, which 
spelled out the requirements of the VCAA and what the VA 
would do to assist the veteran.  The VA also informed the 
appellant that it would request records and other evidence, 
but that it was the appellant's responsibility to ensure that 
the VA received the records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO asked the 
veteran if there were any medical records that would assist 
the VA in deciding his claim.  He informed the RO that he was 
receiving treatment from the VA.  Those records were obtained 
and have been included in the veteran's claim folder.  The 
veteran also provided testimony before the Board and a copy 
of that hearing transcript has been included in the claims 
folder for review.  It seems clear that the VA has given the 
veteran every opportunity to express his opinions with 
respect to the issues on appeal and the VA has obtained all 
known documents and information that would substantiate the 
veteran's assertions.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The record reflects the veteran underwent an 
examination in May 2004 to determine the severity of his 
claimed migraine headaches.  

Given the foregoing, the Board finds that the RO has 
substantially complied with the duty to procure examination 
of the veteran and the Board's development instructions in 
the Board's Remand.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998) where the Board's remand instructions 
were substantially complied with), aff'd, Dyment v. Principi, 
287 F.3d 1377 (2002).

Therefore, it is the conclusion of the Board that the 
requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in this instance.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, the initial agency of original jurisdiction 
(AOJ) decision was made after November 9, 2000, the date the 
VCAA was enacted.  The Board finds that any defect with 
respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.  

There is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002); see also Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004) (there is no implicit exemption for the notice 
requirements contained in 38 U.S.C.A. § 5103(a) (West 2002) 
from the general statutory command set forth in section 38 
U.S.C.A. § 7261(b)(2) (West 2002) that the US Court of 
Appeals for Veterans Claims shall "take due account of the 
rule of prejudicial error.")  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement with regard to the 
issue discussed on appeal was harmless error.  In letters to 
the veteran, along with the SOC and the SSOC, the RO informed 
him of what information he needed to establish entitlement to 
increased evaluations.  The veteran was further told that he 
should send to the RO information describing additional 
evidence or the evidence itself.  The notice was provided 
before the RO's most recent transfer of the appellant's case 
to the Board, and the content of that notice and various duty 
to assist letters, along with the SOC and SSOC, fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2004).  The various letters 
satisfy the VCAA content-complying notice.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Therefore, to decide the issues addressed in this 
decision would not be prejudicial error to the claimant.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In particular, the RO 
asked the veteran to tell VA about any additional information 
or evidence that the veteran wanted VA to try and get for him 
and to send VA the evidence that was needed as soon as 
possible.  By various informational letters, the SOC, the 
SSOC, and their accompanying notice letters, VA satisfied the 
fourth element of the notice requirements.   

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  

In essence, the veteran in this case has been notified as to 
the laws and regulations governing increased rating claims.  
He has, by information letters, rating decisions, the SOC, 
and the SSOC, been advised of the evidence considered in 
connection with his appeal and what information VA and the 
veteran would provide.  Thus, the Board finds that there has 
been no prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2004) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2004) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2004) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims (Court) has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2004).  With respect to the issue before the Board, the 
appeal does stem from the veteran's disagreement with an 
evaluation assigned in connection with the original grant of 
service connection, and the potential for the assignment of 
separate, or "staged" ratings for separate periods of time, 
based on the facts found, are for consideration.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

A noncompensable evaluation is warranted for migraine 
headaches with attacks less often than the frequency of 
attacks required for a 10 percent evaluation.  38 C.F.R. Part 
4, Diagnostic Code 8100 (2004).  A 10 percent evaluation 
requires characteristic prostrating attacks averaging one in 
two months over the last several months.  A 30 percent 
evaluation requires characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  A 50 percent evaluation requires very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  38 C.F.R. Part 4, Diagnostic 
Code 8100 (2004).

The initial compensation and pension examination that was 
performed in December 2001 reflects that the veteran 
complained of migraines two to three times a year.  However, 
lay statement submitted shortly thereafter note that the 
veteran was not just experiencing migraines two to three 
times a year, but at least once a month.  When the veteran 
testified before the Board, and again when he was examined in 
May 2004, the veteran repeated his assertions that he was 
having, at least, monthly migraines.  All of the evidence 
indicates that the veteran was taking medications to reduce 
the symptoms and pain associated with the migraine headaches.  

In consideration of the fact that the veteran does have 
classic migraine headaches, the evidence of the type of 
headache manifestations he does have warrants a 30 percent 
evaluation from the date of his claim.  The evidence, 
examined historically and longitudinally since his claim, 
indicates that he does suffer from "characteristic 
prostrating attacks."  However, the headaches do not prevent 
him from obtaining work or even working, and the headaches 
have been fairly responsive to medication.  Accordingly, the 
criteria for a 30 percent evaluation, but no higher, have 
been met

Additionally, the Board has considered whether it is 
appropriate to assigned "staged ratings," in accordance 
with Fenderson, supra.  However, the Board finds that the 
medical evidence demonstrates consistently and throughout 
that the veteran meets the criteria for a 30 percent rating 
from the date of his claim.  Therefore, the assignment of 
staged evaluations in this case is not necessary.  Further, 
while the benefit of any doubt has been given to the veteran, 
it is the conclusion of the Board that his request for an 
evaluation in excess of 30 percent must be denied.

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2004); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected migraine headaches, as to render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2004) are not met.


ORDER

A 30 percent disability evaluation for migraine headaches, 
prior to January 13, 2003, is granted, subject to the 
controlling criteria applicable to the payment of monetary 
awards.

An evaluation in excess of 30 percent for migraine headaches 
is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


